Citation Nr: 1717529	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-30 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an extraschedular rating for traumatic arthritis of the right ankle.

2.  Entitlement to an extraschedular rating for traumatic arthritis of the left ankle.


REPRESENTATION

The Veteran represented by:  Sean A. Kendall


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel	


INTRODUCTION

The Veteran served on active duty from April 1968 to June 1968.

These matters on appeal before the Board of Veterans' Appeals (Board) arise from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In an October 2014 decision, the Board denied the claims for ratings in excess of 20 percent for traumatic arthritis for the left and right ankles.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a Joint Motion for Remand, the parties appealed that portion of the Board's October 2014 decision that determined that referral for extraschedular consideration, pursuant to 38 C.F.R. § 3.321 (b)(1) for the claims for increased disability ratings was not warranted.   In a January 2016 Order, the Court granted the Joint Motion for Remand for action consistent with the terms of the Joint Motion.  

In March 2016, the Board remanded the matter for further development.

In April 2016, the Veteran executed a new VA Form 21-22, designating Sean Kendall as his representative.  The Board recognizes the change in representation.


FINDING OF FACT

The competent and probative evidence of record, shows that the Veteran's right and left ankle disabilities have not presented such an exceptional or unusual disability picture so as to render impractical application of the regular rating schedule standards.





CONCLUSIONS OF LAW

1. The criteria for an extraschedular rating for traumatic arthritis of the right ankle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321 (2016).  

2. The criteria for an extraschedular rating for traumatic arthritis of the left ankle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Duty to Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § § 5102, 5103, 5103A, 5107; 38 C.F.R. § § 3.102, 3.156(a), 3.159.

VA's duty to notify was satisfied by a letter dated in November 2009.  See 38 U.S.C.A. § § 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist the Veteran in the development of his claims has also been met.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records, VA treatment records and private treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in December 2009 and January 2013.  The Board finds that the VA examination reports are adequate to decide the merits of the case because the VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the VA examination reports set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinions.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances. . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Extraschedular Rating for Bilateral Traumatic Arthritis of the Ankle

The determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 - 116 (2008); Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that the Thun steps are necessary elements of an extraschedular rating).  If the Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  38 C.F.R. § 3.321 (b)(1). 

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson, 23 Vet. App. at 428 - 429.  Rather, it must remand the claim to the AOJ for referral to the Director of Compensation Services (Director) for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 111. 

In November 2016, the RO referred the claim to the Director for consideration of the assignment of an extraschedular rating.  

In a December 2016 administrative decision, the Director denied the Veteran's claims of entitlement to an extraschedular evaluation for his service-connected bilateral traumatic arthritis of the ankle.  In that decision, the Director noted that the symptoms of the Veteran's bilateral ankle disability, specifically pain and limitation of motion of both ankles, have been taken into account and are considered in the application of the pertinent criteria and rating schedule.  The Director further noted that there was no evidence to establish ankyloses or loss of use involving either ankle.  Accordingly, the Director concluded that the regular standards that have been applied to this case have adequately described and provided for the demonstrated level of disability.

The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct a de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238 - 39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  The Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In this case, the Board finds that the rating criteria for the musculoskeletal system, which includes limited motion of the ankle, under 38 C.F.R. § 4.71a Diagnostic Code 5271 (2016), reasonably describe virtually all aspects of the Veteran's disability level and symptomatology associated with bilateral traumatic arthritis of the ankle.  The Board notes that the evidence of record documents the Veteran's symptoms of pain, stiffness, swelling, instability of the ankles and an antalgic gait, which are all associated with the Veteran's bilateral traumatic arthritis of the ankle.  The evidence of record also indicates that the Veteran is unable to stand for long periods of time, cannot walk any distance, uses a cane to walk, wears ankle braces, and uses a motorized scooter to ambulate.  Although these symptoms are not specifically mentioned in the rating criteria, they are a part of the rating criteria under 38 C.F.R. § § 4.40 and 4.45, which require consideration of functional loss to musculoskeletal disorders, such as, bilateral arthritis of the ankle, which are rated based on limitation of motion.  Functional loss specifically includes factors such as pain and incoordination, which encompasses the Veteran's symptoms of pain, stiffness, swelling, instability of the ankles and antalgic gait.  Therefore, the Board finds that the rating schedule contemplates these symptoms in its assignment of a rating.  The Board points out that the mere fact that the Veteran is receiving the highest applicable schedular rating available for limitation of motion short of ankyloses does not mean that he is entitled to an extraschedular evaluation.

The Board also finds that the Veteran's symptoms associated with bilateral traumatic arthritis of the ankle, which are already contemplated by the schedular criteria, do not cause marked interference with employment or frequent hospitalization.  There is no evidence of record pertaining to frequent periods of hospitalization for the Veteran's bilateral traumatic arthritis of the ankle.  Additionally, there is no evidence on the record that demonstrates any marked interference with all forms of employment.  The Veteran has asserted that the pain he experienced while operating a clutch, brake and fuel forced him to quit his job as a truck driver.  While the Veteran's bilateral traumatic arthritis of the ankle restricts his ability to operate a truck, there is nothing on the record to demonstrate that his bilateral ankle disabilitie would markedly interfere with other forms of employment.  In fact, the December 2009 VA examiner specifically opined that his bilateral ankle disabilities had no impact on sedentary employment.  Therefore, the Board finds that the effects of the bilateral traumatic arthritis of the ankles on employment are not so significant, even when considered in conjunction with the other symptoms associated with his disabilities, as to establish entitlement to an extraschedular evaluation.  

In sum, virtually all of the manifestations of the right and left ankle disorder are contemplated either specifically by the rating criteria, or by reference through the regulations pertaining to functional loss.  The Board points out that merely because a matter warrants referral for extraschedular consideration does not imply that an extraschedular rating higher than the currently assigned schedular rating must be assigned.  Instead, the evidence must show that the combination of symptoms, including those not specifically contemplated by the rating criteria, are significant enough to warrant assignment of an extraschedular evaluation higher than the currently assigned ratings.  That has not been shown in this case.

For these reasons, the Veteran's disability picture is adequately, and appropriately, contemplated by the applicable schedular rating criteria.  The assigned schedular evaluations are therefore adequate, and an extraschedular evaluation is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Based on the above, the Board finds that assignment of an extraschedular rating for the right and left ankle disabilities on appeal are not warranted.


ORDER

Entitlement to an extraschedular rating for traumatic arthritis of the right ankle is denied.

Entitlement to an extraschedular rating for traumatic arthritis of the left ankle is denied.



____________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


